                                UNITED STATES DISTRICT COURT
 1
                                        DISTRICT OF NEVADA
 2
                                                  ***
 3
     ROMAL KHAIR,                                          Case No. 2:18-cv-01664-GMN-VCF
 4
                                         Petitioner,                      ORDER
 5          v.
 6   ATTORNEY GENERAL UNITED STATES
     OF AMERICA, et al.,
 7
                                       Respondents.
 8

 9          The stipulation of the parties for an extension of time (ECF No. 30) is GRANTED.

10   Respondents will have until March 29, 2019, to file their reply to petitioner’s opposition to

11   respondents’ motion to dismiss.

12          IT IS SO ORDERED.

13          DATED THIS ____          March
                        19 day of ____________, 2019.

14

15                                                           GLORIA M. NAVARRO
                                                             UNITED STATES DISTRICT JUDGE
16
17

18

19

20

21

22

23

24                                                     1

25

26

27

28
